internal_revenue_service number release date index number ------------------------ ---------------------- --------------------------------------- ----------------------------- - department of the treasury washington dc person to contact ---------------------- id no ------------- telephone number --------------------- refer reply to cc psi b07 - plr-163018-03 date may ------------------------------------- ------------- --------------------------------------------------------- ----- -- --------- -- ----- ----- --------- ----------- legend corporation state address a b c d e f dollar_figureg dollar_figureh dear ---- the internal_revenue_code this letter responds to that request corporation organized under the laws of state corporation owns the apartment building located at address building building contains a residential units and b commercial units currently c shares of common_stock are issued and outstanding all of the outstanding common_stock has been allocated to the residential units the floor d we received your letter requesting a ruling regarding the application of sec_216 of the represented facts are as follows corporation is a cooperative_housing_corporation represents that the local zoning law and building regulations a purchaser of shares attributable to commercial unit will enter into a proprietary corporation proposes to convert commercial unit to cooperative ownership plr-163018-03 commercial unit commercial unit at issue currently is leased by corporation on a month-to-month lease to an unrelated third party corporation will allocate newly issued shares of common_stock to commercial unit for sale commercial unit is e square feet in size corporation anticipates allocating f shares to commercial unit corporation arrived at this allocation based on the existing allocations of shares to residential apartments for the rest of the building lease with corporation the proprietary lease will grant the purchaser of the shares attributable to commercial unit the right to occupy the unit for dwelling purposes the proprietary lease also will entitle the purchaser to occupy the unit for commercial purposes the proprietary lease will grant the purchaser of the shares attributable to commercial unit the absolute right at the purchaser’s sole cost and expense to convert the unit to residential use currently permit modification of commercial unit to residential use as a matter of right corporation submits facts and representations to show that it would be reasonable to convert commercial unit to residential use the size and location of commercial unit is such that with certain modifications it could be converted into a residential apartment the estimated cost of converting commercial unit to a residential unit is approximately dollar_figureg the approximate fair_market_value of commercial unit after conversion to a residential unit is dollar_figureh corporation’s issuance and sale of such shares along with the issuance of a proprietary lease with respect thereto and the proposed non-residential use of commercial unit will not prevent corporation from meeting the requirements of sec_216 subsection b there shall be allowed as a deduction amounts not otherwise deductible paid_or_accrued to a cooperative_housing_corporation within the taxable_year but only to the extent that such amounts represent the tenant-stockholder’s_proportionate_share of-- the real_estate_taxes allowable as a deduction to the corporation under sec_164 which are paid_or_incurred by the corporation on the houses or apartment building and on the land on which such houses or building are situated or the interest allowable as a deduction to the corporation under sec_163 which is paid_or_incurred by the corporation on its indebtedness contracted-- a in the acquisition construction alteration rehabilitation or maintenance of the houses or apartment building or b in the acquisition of the land on which the houses or apartment building are situated sec_216 provides that in the case of a tenant-stockholder as defined in you requested a ruling that the allocation of f shares to commercial unit sec_216 provides that the term cooperative_housing_corporation sec_1_216-1 provides in relevant part that in order to qualify as a sec_216 provides that the term tenant-stockholder means a person plr-163018-03 means a corporation-- a having one and only one class of stock outstanding b each of the stockholders of which is entitled solely by reason of his ownership of stock in the corporation to occupy for dwelling purposes a house or an apartment in a building owned or leased by such corporation c no stockholder of which is entitled either conditionally or unconditionally to receive any distribution not out of earnings_and_profits of the corporation except on a complete or partial_liquidation of the corporation and d percent or more of the gross_income of which for the taxable_year in which the taxes and interest described in sec_216 are paid_or_incurred is derived from tenant- stockholders who is a stockholder in a cooperative_housing_corporation and whose stock is fully paid-up in an amount not less than an amount shown to the satisfaction of the secretary as bearing a reasonable relationship to the portion of the value of the corporation’s equity in the houses or apartment building and the land on which situated which is attributable to the house or apartment which such person is entitled to occupy cooperative_housing_corporation under sec_216 each stockholder of the corporation whether or not the stockholder qualifies as a tenant-stockholder under sec_216 and sec_1_216-1 must be entitled to occupy for dwelling purposes an apartment in a building or a unit in a housing development owned or leased by such corporation the stockholder is not required to occupy the premises the right as against the corporation to occupy the premises is sufficient such right must be conferred on each stockholder solely by reasons of his or her ownership of stock in the corporation that is the stock must entitle the owner thereof either to occupy the premises or to a lease of the premises the fact that the right to continue to occupy the premises is dependent upon the payment of charges to the corporation in the nature of rentals or assessments is immaterial revrul_74_241 1974_1_cb_68 provides that for purposes of sec_216 the term apartment in a building means an independent housekeeping unit consisting of one or more rooms containing facilities for cooking sleeping and sanitation normally found in a principal_residence that a unit presently contain all the facilities normally found in a principal_residence in order to constitute an apartment in a building for purposes of sec_216 a unit will be treated as meeting that definition if the stockholder is entitled to convert the unit to an apartment as defined in revrul_74_241 solely by reason of ownership of stock in the cooperative_housing_corporation the conversion of the unit would be revrul_90_35 1990_1_cb_48 provides that revrul_74_241 does not require applying the above standards to the facts and representations submitted and whether conversion of a unit to residential use is reasonable will depend on all plr-163018-03 reasonable under all the facts and circumstances including structural feasibility and cost and the applicable zoning building and fire codes permit both the conversion and residential use of the unit as a matter of right the facts and circumstances generally conversion will be reasonable where the unit is structurally similar to existing residential units in the building has ready access to plumbing and utility sources and the cost of converting the unit to residential use is not disproportionate to the fair_market_value the unit would have if the unit were sold as a residence revrul_90_35 subject_to the limitations below we conclude that the allocation of shares to commercial unit and corporation’s issuance and sale of such shares along with the issuance of a proprietary lease with respect thereto and the proposed non-residential use of commercial unit will not prevent corporation from meeting the requirements of sec_216 provided the stock is fully paid up in an amount not less than an amount shown t the satisfaction of the secretary as bearing a reasonable relationship to the portion of the value of corporation’s equity in the apartment building and land which is attributable to the apartment which the purchaser is entitled to occupy concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter specifically we express or imply no opinion whether corporation otherwise meets the requirements of sec_216 or whether purchasers of stock qualify as tenant-stockholders within the meaning of sec_216 the code provides that it may not be used or cited as precedent representations submitted by the taxpayer and accompanied by penalty of perjury statements executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination relevant this ruling is directed only to the taxpayer requesting it sec_6110 of a copy of this ruling must be attached to any income_tax return to which it is except as expressly provided herein no opinion is expressed or implied the rulings contained in this letter are based upon information and plr-163018-03 sincerely leslie h finlow chief branch office of associate chief_counsel passthroughs and special industries
